DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on February 16, 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202110199883.3, filed on February 22, 2021.

Information Disclosure Statement
   The information disclosure statement (IDS) submitted on 10/07/2022 has been considered by the examiner and made of record in the application file.

Response to Amendment
The Applicant’s Preliminary Amendment filed on 02/22/2022 in which claims 1-9, 11, 13 and 15 have been amended and entered of record.
Claims 1-15 are pending for examination.

Requirement for Information
Examiner requests under 37 CFR 1.105 the Applicant submit with the response to this Office Action (1) the legal status of any co-pending or related foreign patent application filed by the assignee or inventor(s) of this instant case and that is relevant to the prosecution of this case, and (2) the international search report, if any, of the copending or related foreign patent application. This request is necessary for the Examiner to consider possible foreign or non-patent literature that may be germane to patentability of the claimed invention.
Applicant is reminded replies to requirements for information must be complete and filed within the time period set including any extension. Failure to reply within the time period set will result in the abandonment of the application. MPEP § 704.12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “a fifth switch, the first filter capacitor, the second filter capacitor, and the third filter capacitor are connected in a triangle shape to the first phase wire, the second phase wire, and the third phase wire star”.  It is unclear what the wire star is when the capacitors are connected in triangle (a.k.a. delta) shape.  For examination purpose, the limitation will be construed as ““a fifth switch, the first filter capacitor, the second filter capacitor, and the third filter capacitor are connected in a triangle shape to the first phase wire, the second phase wire, and the third phase wire”.
Regarding claim 11, the claim recites “A grid-tied photovoltaic power generation system, comprising: 
a plurality of photovoltaic modules; 
a grid-tied inverter;
a plurality of filter capacitors; and 
the fault detection apparatus according to claim 1”
However, according to claim 1, there are already a grid-tied inverter and a plurality of filter capacitor.  It is unclear if the recitation of “a grid-tied inverter; a plurality of filter capacitors” are additional limitations or the same limitation as cited in claim 1.  For examination purpose, the limitations cited in claim 11 will be construed as the same limitations cited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG, US Patent Publication 2015/0378416 A1; hereinafter “WANG” in view of STEIMER, US Patent Publication 2014/0139167 A1; hereinafter “STEIMER”.
Regarding claim 1, WANG discloses a fault detection apparatus (Fig. 1 to Fig. 4), comprising 
a temperature detection unit (8 and 9);
a current detection unit (10); and 
a controller (4), wherein the temperature detection unit (9) is coupled to a plurality of filter capacitors (2) [0002] (Fig. 3 and 4 capacitors are connected as filter circuits) between an output end of a grid-tied inverter and a grid [0002] [0019], and is configured to detect temperatures of the plurality of filter capacitors [0031] [0032], and output the temperatures to the controller (8 and 9 coupled to the microcomputer 4 through 3) [0011]; the current detection unit is coupled to the plurality of filter capacitors [0031] [0032], and is configured to detect currents of the plurality of filter capacitors [0032], and output the currents to the controller (10 coupled to the microcomputer 4 through 3) [0013]; and the controller is separately connected to the temperature detection unit and the current detection unit  (8 and 19 have separate connection to the microcomputer 4 through 3), and is configured to disconnect the output end of the grid-tied inverter from the plurality of filter capacitors when the received temperature exceeds a first threshold [0041] and the received current exceeds a second threshold [0041].
WANG discloses the fault detection apparatus for power grid.  WANG does not explicitly disclose the fault detection apparatus for a solar power generation system that having a grid-tied inverter that connected to a power grid for supply power to the grid.  STEIMER discloses a solar power generation system having a filter circuit between output end of a grid-tied inverter and a grid for supply power to the grid (Fig. 11, STEIMER discloses a system having a filter circuit between output end of a grid-tied inverter and a grid).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG to incorporate the teaching of STEIMER and use the fault detection apparatus for the solar power generation system having the filter circuit between output end of the grid-tied inverter and the grid for supply power to the grid in order to have: the temperature detection unit is coupled to a plurality of filter capacitors between an output end of a grid-tied inverter and a grid.  Doing so would allow using the fault detection apparatus to protect any power generation system that supplying power to a grid, in this case, the solar power generation system that supplying power to the grid.
Regarding claim 2, the combination of WANG and STEIMER discloses the fault detection apparatus according to claim 1 above, WANG further discloses the plurality of filter capacitors (2) [0002] comprises:
a first filter capacitor (2) (Fig. 3, 1st capacitor connected to K1) (Fig. 4, 1st capacitor connected to K1); 
a second filter capacitor (2) (Fig. 3, 2nd capacitor connected to K2) (Fig. 4, 2nd capacitor connected to K2); and 
a third filter capacitor (2) (Fig. 3, 3rd capacitor connected to K3) (Fig. 4, 3rd capacitor connected to K3);
WANG does not disclose a first output end of the grid-tied inverter is separately connected to the first filter capacitor and a first phase wire of the grid, to form a first grid-tied point; a second output end of the grid-tied inverter is separately connected to the second filter capacitor and a second phase wire of the grid, to form a second grid-tied point; and a third output end of the grid-tied inverter is separately connected to the third filter capacitor and a third phase wire of the grid, to form a third grid-tied point.  
STEIMER discloses a first output end of the grid-tied inverter (1st output of inverter that connected to top phase 44) is separately connected to the first filter capacitor (1st capacitor 54 from the right) and a first phase wire of the grid (top phase 44), to form a first grid-tied point (top phase supplies power to the grid, thus is a grid-tied point) [0087]; a second output end of the grid-tied inverter (2nd output of inverter that connected to middle phase 44) is separately connected to the second filter capacitor (2nd capacitor 44 from the right) and a second phase wire of the grid (middle phase 44), to form a second grid-tied point (middle phase 44 supplies power to the grid, thus is a grid-tied point) [0087]; and a third output end of the grid-tied inverter (3rd output of inverter that connected to bottom phase 44) is separately connected to the third filter capacitor (3rd capacitor 44 from the right) and a third phase wire of the grid (bottom phase 44), to form a third grid-tied point (bottom phase 44 supplies power to the grid, thus is a grid-tied point) [0087].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG to incorporate the teaching of STEIMER and have a first output end of the grid-tied inverter is separately connected to the first filter capacitor and a first phase wire of the grid, to form a first grid-tied point; a second output end of the grid-tied inverter is separately connected to the second filter capacitor and a second phase wire of the grid, to form a second grid-tied point; and a third output end of the grid-tied inverter is separately connected to the third filter capacitor and a third phase wire of the grid, to form a third grid-tied point.  Doing so would allow having proper connections between the inverter, the filter as fault detection apparatus and the grid.
Regarding claim 3, the combination of WANG and STEIMER discloses the fault detection apparatus according to claim 2 above, WANG further discloses the temperature detection unit comprises: 
a first temperature sensor (Fig. 2, each capacitor phase has a temperature sensor 8, in this case the capacitor of the first phase has a first sensor) [0031]-[0032]; 
a second temperature sensor (Fig. 2, each capacitor phase has a temperature sensor 8, in this case the capacitor of the second phase has a second sensor) [0031]-[0032]; and 
a third temperature sensor (Fig. 2, each capacitor phase has a temperature sensor 8, in this case the capacitor of the third phase has a third sensor) [0031]-[0032], one end of the first temperature sensor is configured to be coupled to the first filter capacitor (Fig. 2, 8 is connected to 2 for first phase), and the other end is connected to the controller (Fig. 2, 8 is connected to 4 through switch board 3 for the first phase), to detect a temperature of the first filter capacitor and output the temperature to the controller [0031]-[0032]; one end of the second temperature sensor is configured to be coupled to the second filter capacitor (Fig. 2, 8 is connected to 2 for second phase), and the other end is connected to the controller (Fig. 2, 8 is connected to 4 through switch board 3 for the second phase), to detect a temperature of the second filter capacitor and output the temperature to the controller [0031]-[0032]; and one end of the third temperature sensor is configured to be coupled to the third filter capacitor (Fig. 2, 8 is connected to 2 for third phase), and the other end is connected to the controller (Fig. 2, 8 is connected to 4 through switch board 3 for the third phase), to detect a temperature of the third filter capacitor and output the temperature to the controller [0031]-[0032].
Regarding claim 4, the combination of WANG and STEIMER discloses the fault detection apparatus according to claim 3 above, WANG further discloses the current detection unit comprises: 
a first current sensor (10) [0013] [0034] [0041] (indicate each capacitor phase has a current sensor, in this case, first phase has a first current sensor); 
a second current sensor (10) [0013] [0034] [0041] (indicate each capacitor phase has a current sensor, in this case, second phase has a second current sensor); and 
a third current sensor (10) [0013] [0034] [0041] (indicate each capacitor phase has a current sensor, in this case, third phase has a third current sensor), one end of the first current sensor is configured to be coupled to the first filter capacitor [0013] [0034] [0041], and the other end is connected to the controller (Fig. 2, 10 is connected to 4 through switch board 3 for the first phase), to detect a current of the first filter capacitor and output the current to the controller [0013]; one end of the second current sensor is configured to be coupled to the second filter capacitor [0013] [0034] [0041], and the other end is connected to the controller (Fig. 2, 10 is connected to 4 through switch board 3 for the second phase), to detect a current of the second filter capacitor and output the current to the controller [0013]; and one end of the third current sensor is configured to be coupled to the third filter capacitor [0013] [0034] [0041], and the other end is connected to the controller (Fig. 2, 10 is connected to 4 through switch board 3 for the third phase), to detect a current of the third filter capacitor and output the current to the controller [0013].
Regarding claim 5, the combination of WANG and STEIMER discloses the fault detection apparatus according to claim 3 above, WANG also discloses the fault detection apparatus further comprising: 
a voltage detection unit (11) connected to the controller (11 is connected to 4 through switch board 3), wherein; the voltage detection unit is coupled to the plurality of filter capacitors [0008] [0041], and is configured to detect voltages of the plurality of filter capacitors [0008] [0041], and output the detected voltages to the controller (11 connected to 4 through 3); and the controller is configured to disconnect the output end of the grid-tied inverter from the plurality of filter capacitors when the received temperature exceeds the first threshold [0008] [0041], the received current exceeds the second threshold [0008] [0041], and the received voltage is beyond a preset threshold interval [0008] [0041].  
Regarding claim 6, the combination of WANG and STEIMER discloses the fault detection apparatus according to claim 5 above, WANG also discloses the voltage detection unit comprises:
a first voltage sensor (voltage sensor is required for voltage measurement (harmonic current) 11 for each phase, in this case, first phase has a first voltage sensor) [0008] [0041]; 
a second voltage sensor (voltage sensor is required for voltage measurement (harmonic current) 11 for each phase, in this case, second phase has a second voltage sensor) [0008] [0041]; and 
a third voltage sensor (voltage sensor is required for voltage measurement (harmonic current) 11 for each phase, in this case, third phase has a third voltage sensor) [0008] [0041], one end of the first voltage sensor is configured to be coupled to the first filter capacitor (to sense voltage for the first phase capacitor, the first voltage sensor must couple to the first phase capacitor), and the other end is connected to the controller (11 is connected to 4 though 3), to detect a first voltage between two ends of the first filter capacitor and output the first voltage to the controller [0008] [0041]; one end of the second voltage sensor is configured to be coupled to the second filter capacitor (to sense voltage for the second phase capacitor, the first voltage sensor must couple to the second phase capacitor), and the other end is connected to the controller (11 is connected to 4 though 3), to detect a second voltage between two ends of the second filter capacitor and output the second voltage to the controller [0008] [0041]; and one end of the third voltage sensor is configured to be coupled to the third filter capacitor (to sense voltage for the third phase capacitor, the first voltage sensor must couple to the third phase capacitor), and the other end is connected to the controller (11 is connected to 4 though 3), to detect a third voltage between two ends of the third filter capacitor and output the third voltage to the controller [0008] [0041].  
Regarding claim 7, the combination of WANG and STEIMER discloses the fault detection apparatus according to claim 3 above, WANG also discloses the fault detection apparatus further comprising: 
a breaking unit (5) connected to the controller (5 connected to 4 through 3), wherein the breaking unit is connected between the output end of the grid-tied inverter and the plurality of filter capacitors (K1, K2 and K3 are connected between capacitors and phase line that connected to grid and output of the inverter as mentioned in claim 1); and is configured to be disconnected or connected under control of the controller [0008] [0031]-[0032] [0041].  
Regarding claim 8, the combination of WANG and STEIMER discloses the fault detection apparatus according to claim 3 above, WANG also discloses the breaking unit comprises: 
a first switch (K1); 
a second switch (K2), and 
a third switch (K3), the first filter capacitor, the second filter capacitor, and the third filter capacitor are connected in a star shape to the first phase wire, the second phase wire, and the third phase wire star (Fig. 4, K1, K2 and K3 are connected in the star shape configuration); the first switch is connected between the first filter capacitor and the first output end (Fig. 4, K1 is between the first capacitor and first phase A), and is configured to connect the first filter capacitor to the first output end (Fig. 4, filter capacitor of phase A is a first output in the output terminal 6 of Fig. 1); the second switch is connected between the second filter capacitor and the second output end (Fig. 4, K2 is between the second capacitor and second phase B), and is configured to connect the second filter capacitor to the second output end (Fig. 4, filter capacitor of phase B is a second output in the output terminal 6 of Fig. 1); and the third switch is connected between the third filter capacitor and the third output end (Fig. 4, K2 is between the third capacitor and third phase C), and is configured to connect the third filter capacitor to the third output end (Fig. 4, filter capacitor of phase C is a third output in the output terminal 6 of Fig. 1).
Regarding claim 9, the combination of WANG and STEIMER discloses the fault detection apparatus according to claim 3 above, WANG also discloses the breaking unit comprises:
a fourth switch (Fig. 3, K1); and 
a fifth switch (Fig. 3, K2), the first filter capacitor, the second filter capacitor, and the third filter capacitor are connected in a triangle shape to the first phase wire, the second phase wire, and the third phase wire star (Fig. 3, the capacitor are connected in triangle (A.K.A Delta) configuration); the fourth switch is connected between the first filter capacitor and the first output end (Fig. K1 is connected between the phase A capacitor and output A), and is configured to connect the first filter capacitor to the first output end (Fig. 3, when K1 is closed, connects phase A capacitor to output A); and the fifth switch is connected between the second filter capacitor and the second output end (Fig. K2 is connected between the phase B capacitor and output B), and is configured to connect the second filter capacitor to the second output end (Fig. 3, when K2 is closed, connects phase B capacitor to output B).
Regarding claim 12, WANG discloses a fault detection method (Fig. 1 to Fig. 4), comprising: 
detecting currents and temperatures of a plurality of filter capacitors [0031]-[0032] [0041] between an output end of a grid-tied inverter and a grid [0002] [0019]; and 
disconnecting the plurality of filter capacitors from the grid-tied inverter and the grid when the temperatures of one of the plurality of filter capacitors exceed a first threshold and the currents of one of the plurality of filter capacitors exceed a second threshold [0013] [0031]-[0032] [0041].
WANG discloses the fault detection apparatus for power grid.  WANG does not explicitly disclose the fault detection apparatus for a solar power generation system that having a grid-tied inverter that connected to a power grid for supply power to the grid.  STEIMER discloses a solar power generation system having a filter circuit between output end of a grid-tied inverter and a grid for supply power to the grid (Fig. 11, STEIMER discloses a system having a filter circuit between output end of a grid-tied inverter and a grid).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG to incorporate the teaching of STEIMER and use the fault detection apparatus for the solar power generation system having the filter circuit between output end of the grid-tied inverter and the grid for supply power to the grid in order to have: the temperature detection unit is coupled to a plurality of filter capacitors between an output end of a grid-tied inverter and a grid.  Doing so would allow using the fault detection apparatus to protect any power generation system that supplying power to a grid, in this case, the solar power generation system that supplying power to the grid.
Regarding claim 13, the combination of WANG and STEIMER discloses the method according to claim 12 above, WANG also discloses the method further comprising: 
detecting voltages of the plurality of filter capacitors [0008] [0041]; and the disconnecting the plurality of filter capacitors from the grid-tied inverter and the grid when the temperatures of the plurality of filter capacitors exceed a first threshold [0031]-[0032] [0041] and the currents of the plurality of filter capacitors exceed a second threshold [0031]-[0032] [0041] comprises: 
disconnecting the plurality of filter capacitors from the grid-tied inverter and the grid when the temperatures of the plurality of filter capacitors exceed the first threshold [0031]-[0032] [0041], the currents of the plurality of filter capacitors exceed the second threshold [0031]-[0032] [0041], and the voltages of the plurality of filter capacitors are beyond a preset threshold interval [0008] [0041].  
Regarding claim 14, the combination of WANG and STEIMER discloses the method according to claim 12 above, WANG also discloses the plurality of filter capacitors comprise a first filter capacitor (2) (Fig. 3, 1st capacitor connected to K1) (Fig. 4, 1st capacitor connected to K1), a second filter capacitor (2) (Fig. 3, 2nd capacitor connected to K2) (Fig. 4, 2nd capacitor connected to K2), and a third filter capacitor (2) (Fig. 3, 3rd capacitor connected to K3) (Fig. 4, 3rd capacitor connected to K3);
WANG does not disclose a first output end of the grid-tied inverter  is separately connected to the first filter capacitor and a first phase wire of the grid, to form a first grid-tied point; a second output end of the grid-tied inverter  is separately connected to the second filter capacitor and a second phase wire of the grid, to form a second grid-tied point; and a third output end of the grid-tied inverter is separately connected to the third filter capacitor and a third phase wire of the grid, to form a third grid-tied point.
STEIMER discloses a first output end of the grid-tied inverter  (1st output of inverter that connected to top phase 44) is separately connected to the first filter capacitor (1st capacitor 54 from the right) and a first phase wire of the grid (top phase 44), to form a first grid-tied point (top phase supplies power to the grid, thus is a grid-tied point) [0087]; a second output end of the grid-tied inverter (2nd output of inverter that connected to middle phase 44) is separately connected to the second filter capacitor (2nd capacitor 44 from the right) and a second phase wire of the grid (middle phase 44), to form a second grid-tied point (middle phase 44 supplies power to the grid, thus is a grid-tied point) [0087]; and a third output end of the grid-tied inverter (3rd output of inverter that connected to bottom phase 44) is separately connected to the third filter capacitor (3rd capacitor 44 from the right) and a third phase wire of the grid (bottom phase 44), to form a third grid-tied point (bottom phase 44 supplies power to the grid, thus is a grid-tied point) [0087].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG to incorporate the teaching of STEIMER and have a first output end of the grid-tied inverter is separately connected to the first filter capacitor and a first phase wire of the grid, to form a first grid-tied point; a second output end of the grid-tied inverter is separately connected to the second filter capacitor and a second phase wire of the grid, to form a second grid-tied point; and a third output end of the grid-tied inverter is separately connected to the third filter capacitor and a third phase wire of the grid, to form a third grid-tied point.  Doing so would allow having proper connections between the inverter, the filter as fault detection apparatus and the grid.

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG and STEIMER in view of Zapata et al., US Patent 10,027,120 B1; hereinafter “Zapata”.
Regarding claim 10, the combination of WANG and STEIMER discloses the fault detection apparatus according to claim 8 above, 
WANG also discloses the controller is further configured to: when determining that the received temperature exceeds the first threshold [0008] [0011] [0013] [0032] [0041] and the received current exceeds the second threshold [0008] [0011] [0013] [0041], detect voltages of the first grid-tied point, the second grid-tied point, and the third grid-tied point [0041] “When power grid resonance is caused by an excessively high voltage of the power grid, high-order harmonics in the power grid or connection of the capacitor” indicate detecting high-order harmonic is a voltage measurement); when determining that a voltage value of the first grid-tied point is zero, control the first switch to be turned off; when determining that a voltage value of the second grid-tied point is zero, control the second switch to be turned off; and when determining that a voltage value of the third grid-tied point is zero, control the third switch to be turned off (Column 6 line 44 to column 7 line 9).  
The combination of WANG and STEIMER does not disclose detecting zero voltage condition for each phase and switching the state of the switches when zero voltage condition is detected for each phase.  Zapata discloses detecting zero voltage condition for each phase and switching the state of the switches when zero voltage condition is detected for each phase (Column 6 line 44 to column 7 line 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG and STEIMER to incorporate the teaching of Zapata and have detecting zero voltage condition for each phase and switching the state of the switches when zero voltage condition is detected for each phase in order to have: when determining that a voltage value of the first grid-tied point is zero, control the first switch to be turned off; when determining that a voltage value of the second grid-tied point is zero, control the second switch to be turned off; and when determining that a voltage value of the third grid-tied point is zero, control the third switch to be turned off.  Doing so would allow prolong the service life of the switches due to preventing electrical sparks that can damage the switches at high voltage.
Regarding claim 15, the combination of WANG and STEIMER discloses the method according to claim 14 above, 
the combination of WANG and STEIMER does not disclose detecting zero voltage condition for each phase and switching the state of the switches when zero voltage condition is detected for each phase.  Zapata discloses detecting zero voltage condition for each phase and switching the state of the switches when zero voltage condition is detected for each phase (Column 6 line 44 to column 7 line 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG and STEIMER to incorporate the teaching of Zapata and have detecting zero voltage condition for each phase and switching the state of the switches when zero voltage condition is detected for each phase in order to have: detecting voltages of the grid-tied point, the second grid-tied point, and the third grid-tied point; when determining that the voltage of the first grid-tied point is zero, disconnecting the first filter capacitor from the first phase wire and the first output end; when determining that the voltage of the second grid-tied point is zero, disconnecting the second filter capacitor from the second phase wire and the second output end; and when determining that the voltage of the third grid-tied point is zero, disconnecting the third filter capacitor from the third phase wire and the third output end.  Doing so would allow prolong the service life of the switches due to preventing electrical sparks that can damage the switches at high voltage.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG and STEIMER in view of Phadke et al., US Patent Publication 2008/0284449; hereinafter “Phadke”.
Regarding claim 11, STEIMER discloses grid-tied photovoltaic power generation system, comprising: 
a plurality of photovoltaic modules (Fig. 11, 70); 
a grid-tied inverter (42);
a plurality of filter capacitors (Fig. 11, capacitors 54 are filter capacitors); and 
the fault detection apparatus according to claim 1 (as rejected in claim 1 with the combination of WANG and STEIMER), wherein the plurality of photovoltaic modules are connected to the grid-tied inverter (Fig. 11, 70 is connected to 42), and are configured to convert optical energy into a direct current (Fig. 11, 70 is a plurality solar panels for convert light to electric energy that connected to a direct current node 50), and output the direct current to the grid-tied inverter (Fig. 11, 70 output power to inverter 42); the grid-tied inverter is separately connected to the plurality of filter capacitors and a grid (Fig. 11, each of three phase output connected to filter capacitors 54 and three-phase grid 48), and is configured to convert the received direct current into an alternating current (Fig. 11, 42 convert direct current from node 50 to alternating current) [0113], and then output the alternating current to the grid and the plurality of filter capacitors (Fig. 11, 42 convert direct current from node 50 to alternating current and supply to the grid 48); the plurality of filter capacitors are configured to: perform filtering processing on the received alternating current (Fig. 11, capacitors 54 are filter capacitors), and output an alternating current obtained after filtering processing to the grid (Fig. 11, output alternating current after the filter capacitors are supply to the grid 48); and the fault detection apparatus (Fig. 1 to Fig. 4) is coupled to the plurality of filter capacitors and is separately connected to the grid-tied inverter and the grid (as rejected in claim 1), 
combination of WANG and STEIMER does not disclose the fault detection apparatus is configured to detect whether the plurality of filter capacitors are faulty.  the fault detection apparatus is configured to detect whether the plurality of filter capacitors are faulty [0031] – [0034].  Phadke discloses a fault detection apparatus is configured to detect whether the plurality of filter capacitors are faulty.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WANG and STEIMER to incorporate the teaching of Phadke and have the fault detection apparatus is configured to detect whether the plurality of filter capacitors are faulty, and disconnect the plurality of filter capacitors from the grid-tied inverter when the plurality of filter capacitors are faulty.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                             /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836